Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-16 of U.S. Patent No. 11177915. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of U.S. Patent No. 11177915 discloses :

an uplink reference signal sending method, comprising: activating, by a terminal device, L component carriers, wherein the L component carriers comprise M first component carriers and N second component carriers, wherein the first component carriers are carriers on which scheduling of uplink data transmission is allowed, wherein the second component carriers are carriers on which scheduling of uplink data transmission is prohibited, wherein L, M, and N are positive integers, and wherein L>2; receiving, by the terminal device, first indication information from a network device, wherein the first indication information indicates N1 second component carriers, wherein N1 is a positive integer and 2 N1KN, wherein the N second component carriers are classified into a plurality of second component carrier groups, wherein at least one of the plurality of second component carrier groups comprises the N1 second component carriers, and wherein the first indication information comprises at least one bit to indicate the at least one of the plurality of second component carrier groups; sending, by the terminal device, a preamble on at least one of the N1 second component carriers; receiving, by the terminal device, a random access response (RAR) message corresponding to the preamble, wherein the RAR message comprises information used to indicate an uplink timing advance (TA); determining, by the terminal device, an uplink reference signal sending time; sending, by the terminal device, an uplink reference signal on the N1 second component carriers within the uplink reference signal sending time; and prohibiting, on M1 first component carriers within the uplink reference signal sending time, the terminal device from sending an uplink signal, wherein M1 is a positive integer and N1 M1<M;  
wherein the uplink reference signal sending time comprises at least one orthogonal frequency division multiplexing (OFDM) symbol that is in a first subframe and that is used to send the uplink reference signal;  
 wherein the first indication information is carried in a first physical downlink control channel (PDCCH);  
wherein the first subframe or the at least one OFDM symbol is configured by using higher layer signaling;  
before the sending, by the terminal device, a preamble on at least one of the N1 second component carriers, further comprising: receiving, by the terminal device, configuration information from the network device, wherein the configuration information is used to indicate a random access resource of the at least one of the N1 second component carriers; and receiving, by the terminal device, random access control information from the network device by using a second PDCCH, wherein the random access control information is used to trigger the terminal device to send the preamble;  
apparatus, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the apparatus to: activate L component carriers, wherein the L component carriers comprise M first component carriers and N second component carriers, wherein the first component carriers are carriers on which scheduling of uplink data transmission is allowed, wherein the second component carriers are carriers on which scheduling of uplink data transmission is prohibited, wherein L, M, and N are positive integers, and wherein L>2; receive first indication information from a network device, wherein the first indication information indicates N1 second component carriers, wherein N1 is a positive integer and 2<N1<N, wherein the N second component carriers are classified into a plurality of second component carrier groups, wherein at least one of the plurality of second component carrier groups comprises the N1 second component carriers, and wherein the first indication information comprises at least one bit to indicate the at least one of the plurality of second component carrier groups; send a preamble on at least one of the N1 second component carriers; receive a random access response (RAR) message corresponding to the preamble, wherein the RAR message comprises information used to indicate an uplink timing advance (TA); determine an uplink reference signal sending time; send an uplink reference signal on the N1 second component carriers within the uplink reference signal sending time; and prohibit, on M1 first component carriers within the uplink reference signal sending time, from sending an uplink signal, wherein M1 is a positive integer and N1<M1<M.

Applicant’s claims 1-20 broaden the scope of the claims 1-15 of patent number by eliminating “by the terminal device, first indication information from a network device, wherein the first indication information indicates N1 second component carriers, wherein N1 is a positive integer and 2 N1KN, wherein the N second component carriers are classified into a plurality of second component carrier groups, wherein at least one of the plurality of second component carrier groups comprises the N1 second component carriers, and wherein the first indication information comprises at least one bit to indicate the at least one of the plurality of second component carrier groups; sending, by the terminal device, a preamble on at least one of the N1 second component carriers; receiving, by the terminal device, a random access response (RAR) message corresponding to the preamble, wherein the RAR message comprises information used to indicate an uplink timing advance (TA”).  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art .
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manalakos et al. (11463221) is cited to show a system which is considered pertinent to the claimed invention.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476